Case 19-10450    Doc 55     Filed 07/15/19 Entered 07/15/19 12:21:41   Desc Main
                             Document     Page 1 of 21




                                      In the
      United States Bankruptcy Court
                     For the Northern District of Illinois


                                          CASE NO. 19-10450
    IN RE:                                EASTERN DIVISION
                                          CHAPTER 13
             ANTHONY PAYNE,
                                          HON. DONALD R. CASSLING
                  DEBTOR.
                                          HEARING DATE: JULY 18, 2019
                                          HEARING TIME: 9:30 A.M.




                  RESPONSE TO DEBTOR ’ S
                  M OTION FOR DAMAGES


    Mark Flessner
    Corporation Counsel

    David Paul Holtkamp (IL 6298815)
    Assistant Corporation Counsel Supervisor
    CITY OF CHICAGO
      DEPARTMENT OF LAW
    121 N LaSalle St., Ste. 400
    Chicago, IL 60602
    Tel: (312) 744-6967
    Email: David.Holtkamp2@cityofchicago.org
 Case 19-10450      Doc 55   Filed 07/15/19 Entered 07/15/19 12:21:41      Desc Main
                              Document     Page 2 of 21



                                       F ACTS

   The facts of this contested matter cannot be disputed. The Debtor commenced

this chapter 13 case on April 10, 2019. See Petition [Dkt. No. 1]. On that date, the

City of Chicago had lawful possession of the Debtor’s vehicle after impounding it for

outstanding municipal code violations. The Debtor scheduled the City as a secured

creditor due to its possessory lien on the vehicle on the petition date. See Schedule

D [Dkt. No. 13].

   Relying on this Court’s decision in In re Avila, 566 B.R. 558, 563 (Bankr. N.D.

Ill. 2017), holding “that the City has not violated the automatic stay because its

post-petition retention of the Vehicle was an act to maintain perfection of its posses-

sory statutory lien within the meaning of § 362(b)(3),” the City maintained posses-

sion of the Debtor’s vehicle after the case was filed. The Debtor her asserts that hold

the vehicle post-petition violated § 362(a)(6), but that is a distinction without a dif-

ference because § 362(b)(3) is an exception to all of § 362(a).

   The Seventh Circuit subsequently held that the City could not rely on § 362(b)(3)

to maintain possession of a debtor’s vehicle. See In re Fulton, 926 F.3d 916 (7th Cir.

2019). Shortly thereafter the City processed the release of the Debtor’s car. The

Debtor now seeks damages, including punitive damages, for the 2 months prior to

the Fulton opinion when the City was complying with this very Court’s precedent

and instruction. The request should be denied.

                                  D ISCUSSION

   The Debtor’s motion should be denied. First, the City did not willfully violate the

stay. While specific intent to violate the automatic stay is not required for the viola-
tion to be willful, see In re Price, 42 F.3d 1068, 1071 (7th Cir. 1994), and subjective


                                            1
 Case 19-10450     Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41         Desc Main
                              Document     Page 3 of 21



“good faith” by the creditor is not a defense, see In re Bloom, 875 F.2d 224, 227 (9th

Cir. 1989), the “regime under § 362 tracks that for other proceedings in the nature

of contempt of court” like § 524, Randolph v. IMBS, Inc., 368 F.3d 726, 731 (7th Cir.

2004), and therefore a creditor acting with an objectively reasonable basis to believe

that the stay does not apply does not act willfully. See Taggart v. Lorenzen, 139 S.

Ct. 1795, 1799 (2019) (deciding the standard under § 524 but questioning strict lia-

bility in the automatic stay context). There is no binding precedent to the contrary

in this circuit, and the rule only makes sense under the fact of this case.

   Second, applying § 362(a) under Fulton to require the City to release its posses-

sory interest in the vehicle immediately when the case is filed, without a predepri-

vation hearing, or any critical need for such deprivation to occur prior to a hearing,

violates the City procedural due process rights under the 5th Amendment. Simply

put, if the promise of due process means anything, some sort of process and hearing

must be provided before a property interest may be deprived.

   Third, § 106(a)(3) codifies the common law that an award of punitive damages

may not be granted against a governmental unit, which the City unquestionably is.

Therefore, no punitive damages are available to the Debtor here.

   Fourth, the Debtor has not even alleged any actual damages, saying only that he
was “significantly inconvenienced as a result[.]” Moreover, the Debtor’s attorney’s

fees must be limited to $125 per hour under § 106(a)(3) and only after he is able to

prove actual damages.

   Finally, even if this Court holds the City acted willfully, and that the automatic

stay may constitutional take a property interest from one party and hand it to an-

other without any right to process at all, any damages against the City must be off-

set against the City’s claim before the City has to open its wallet. See 11 U.S.C.

§ 106(c).


                                           2
       Case 19-10450    Doc 55   Filed 07/15/19 Entered 07/15/19 12:21:41     Desc Main
                                  Document     Page 4 of 21


1. The City did not willfully violate the stay.

        The plain text of the statute provides that the court shall award damages to an

   individual “injured by any willful violation of the stay[.]” 11 U.S.C. § 362(k) (em-

   phasis added). The word “willful” modifies violation, and therefore it cannot mean

   merely a deliberate or intentional act that leads to a violation. See Internal Revenue

   Serv. v. Murphy, 892 F.3d 29, 46 (1st Cir. 2018) (Lynch, J. dissenting) (citing Ka-

   waauhau v. Geiger, 523 U.S. 57, 57-58 (1998).1 A willful violation simply cannot

   mean strict liability for violating the stay.

        The word “willful” is a “word the law typically does not associate with strict lia-

   bility,” and is usually “dependent on the context in which it appears.” Taggart, 139

   S. Ct. at 1804. In the civil liability context, the Supreme Court has consistently held

   that “willful” means both the knowing (or intentional) violation of the law, or a care-

   less (or reckless) disregard for whether the act violates the law. See Safeco Ins. Co.

   of Am. v. Burr, 551 U.S. 47, 57 (2007). Willful acts, however, do not include those

   taken with an objectively reasonable basis for believing the act does not violate the

   law. Certainly, individuals with an objectively reasonable basis to believe they are

   not violating the law are not knowingly violating that law, nor are they acting with

   careless or reckless disregard.
        But § 362(k) fits within an even more specific context in the broad category of

   civil liability. The automatic stay under § 362 is a statutorily imposed injunction

   prohibiting a number of acts. See Aiello v. Providian Fin. Corp., 239 F.3d 876, 878

   (7th Cir. 2001); Cox v. Zale Delaware, Inc., 239 F.3d 910, 912 (7th Cir. 2001). The


   1 The Supreme Court’s analysis of § 523(a)(6) maps perfectly onto § 362(k). The
   Court has held: “The section’s word ‘willful’ modifies the word ‘injury,’ indicating
   that nondischargeability takes a deliberate or intentional injury, not merely, … a
   deliberate or intentional act that leads to injury. Had Congress meant to exempt
   debts resulting from unintentionally inflicted injuries, it might have described in-
   stead ‘willful acts that cause injury’ or selected an additional word or words, i.e.,
   ‘reckless’ or ‘negligent,’ to modify ‘injury.’” Kawaauhau, 523 U.S. at 57–58.
                                               3
 Case 19-10450      Doc 55   Filed 07/15/19 Entered 07/15/19 12:21:41       Desc Main
                              Document     Page 5 of 21



“regime under § 362 tracks that for other proceedings in the nature of contempt of

court” for violating an injunction. Randolph, 368 F.3d at 731. Therefore, the mean-

ing of willful must be read in the more specific context of civil liability for contempt.

The Supreme Court recently held that “civil contempt should not be resorted to

where there is a fair ground of doubt as to the wrongfulness of the defendant’s con-

duct. This standard reflects the fact that civil contempt is a severe remedy, and that

principles of basic fairness require that those enjoined receive explicit notice of what

conduct is outlawed before being held in civil contempt[.]” Taggart, 139 S. Ct. at

1801-02 (internal citations and quotations omitted) (emphasis added). Therefore,

the word willful in the context in which Congress used it in § 362(k) cannot be akin

to the strict liability that the Debtor would like to impose.

   Additionally, the Seventh Circuit has never held that strict liability applies to in

the § 362(k) context. The court of appeals has held that “[a] ‘willful violation’ does

not require a specific intent to violate the automatic stay.” In re Price, 42 F.3d at

1071. But as stated above, the word “willful” in the civil liability context, does not

require intent to violate the law, but only requires a careless or reckless disregard.

See Safeco Ins. Co. of Am., 551 U.S. at 57. Price, therefore, just applies the standard

definition of the term. The court of appeals made that clear when it held that the
government willfully violated stay when it “declined to intervene,” “despite the sev-

eral pleas to halt further collection actions[.]” In re Price, 42 F.3d at 1071. The gov-

ernment clearly showed a reckless disregard for the stay. It acted willfully.

   Citing Price, the circuit court has also put it a bit differently stating that a will-

ful violation occurs when “the creditor takes questionable action despite the aware-

ness of a pending bankruptcy proceeding.” In re Radcliffe, 563 F.3d 627, 631 (7th

Cir. 2009). This, again, merely restates the normal meaning of “willful” in the civil

liability context: acting with careless or reckless disregard for the law, i.e., ques-
tionably. In fact, the word “questionable” means “[n]ot likely to be true or correct” or
                                           4
 Case 19-10450     Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41     Desc Main
                              Document     Page 6 of 21



“[n]ot likely to be good, honest, or useful[.]” Questionable, Black’s Law Dictionary

(11th ed. 2019) (emphasis added). The circuit court could not have meant “question-

ably action” to mean any action that may or may not violate the stay, no matter how

well based in the law. Under such a standard even actions that are ultimately held

not to violate the stay would still be sanctionable, as long as the outcome was a

close call. But questionable is akin to carelessness, which is the correct standard to

apply in this context.

   There certainly are lower courts that have held that any intentional act done

with the mere knowledge of the bankruptcy is willful, no matter how objectively

reasonable the belief was that the stay did not apply. But that same standard was

recently rejected by the Supreme Court in Taggart in the context of a discharge in-

junction violation under § 542. 139 S. Ct. 1795. Prior to that decision, the vast ma-

jority of, if not all, courts applied the same standard to discharge injunction viola-

tions as they did to stay violations. This case law holding that to be true is legion,

including in this court. See In re Leber, 134 B.R. 911, 917 (Bankr. N.D. Ill. 1991)

(The standard for a stay violation and discharge violation are the same); Behrens v.

Woodhaven Ass'n, 87 B.R. 971, 976 (Bankr. N.D. Ill. 1988) (same). Additionally,

Congress has linked the two to the same “willful violation” standard with respect to
the IRS under 26 U.S.C. § 7433(e)(1) (“If…the [IRS] willfully violates any provision

of section 362…or 524…such taxpayer may petition the bankruptcy court to recover

damages against the United States.”). This shows they understand them to be ap-

plied the same way.

   The strict liability standard, not yet expressly adopted by this Circuit, has not

been accepted by panels in the First, Third, Fifth, and Sixth Circuits either. These

courts have “held that mere knowledge of a stay was insufficient to show a ‘willful

violation.’” Murphy, 892 F.3d at 48 n. 13 (Lynch, J. dissenting); see also, Vahlsing v.
Commercial Union Ins. Co., 928 F.2d 486, 490 (1st Cir. 1991) (“Violation of the stay,
                                          5
 Case 19-10450      Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41       Desc Main
                               Document     Page 7 of 21



in other words, is not a strict liability tort.”). The First Circuit held in In re Nelson,

994 F.2d 42, 45 (1st Cir. 1993), that it was “reasonable for [the creditor] to believe

that the property was not part of the bankruptcy estate” and that this was “so obvi-

ous that [the creditor’s] actions could not have been willful that [the court found

the] appeal frivolous.” Id. In Matter of Sherk, 918 F.2d 1170, 1178 (5th Cir. 1990),

abrogated on other grounds by Taylor v. Freeland & Kronz, 503 U.S. 638 (1992), the

Fifth Circuit held that a creditor did not act willfully under § 362(k) when she pur-

sued a solid legal argument that certain property was not property of the estate, but

ultimately lost. Id. It reversed the award of sanctions. Id. The Sixth Circuit in In re

Merchant, 958 F.2d 738, 742 (6th Cir. 1992) held that a university violated the stay

by not releasing transcripts, but also held that the violation was not willful because

university confused exceptions to the discharge under § 523 with exceptions to the

stay. Id. Additionally, the Third Circuit has held that subjective “good faith” that a

stay does not apply will not save a creditor, but that following “persuasive legal au-

thority” will. In re Univ. Med. Ctr., 973 F.2d 1065, 1088 (3d Cir. 1992). In the end,

while none of these circuit courts have used the Supreme Court’s words from Tag-

gart of “objectively reasonable basis,” in effect, that is the test that they have ap-

plied to circumstances like the one here.
   Given all of this, and the Supreme Court’s recent admonishment that “the word

‘willful,’ [is] a word the law typically does not associate with strict liability,” the

standard to be applied is one of an “objectively reasonable basis” for believing the

stay did not apply, which the City certainly had here. The City here obtained a rul-

ing from this very Court prior to this case holding that it was not violating the stay

by maintaining possession of a vehicle after the case was filed. See In re Avila, 566

B.R. 558. It had, therefore, persuasive legal authority that it was acting within the

confines of the law, it had a legally meritorious argument that it was not violating
the stay, and it certainly was not acting in reckless or careless disregard for the
                                            6
    Case 19-10450    Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41     Desc Main
                                Document     Page 8 of 21



  stay. The motion should be denied.

2. The automatic stay as applied to the City violates its Procedural
   Due Process rights under the Fifth Amendment.

     The City also cannot be sanctioned for not immediately releasing the Debtor’s

  vehicle when the case was filed because § 362(a) as applied in that way violates the

  City’s procedural due process rights. As a general rule, the party deprived of a pro-

  tected property interest is entitled to prior notice and a hearing before a deprivation

  occurs. See Zinermon v. Burch, 494 U.S. 113, 132 (1990). “The right to prior notice

  and a hearing is central to the Constitution’s command of due process.” United

  States v. James Daniel Good Real Prop., 510 U.S. 43, 53 (1993). The Supreme Court

  said long ago

        The constitutional right to be heard is a basic aspect of the duty of gov-
        ernment to follow a fair process of decision making when it acts to de-
        prive a person of his possessions. The purpose of this requirement is
        not only to ensure abstract fair play to the individual. Its purpose,
        more particularly, is to protect his use and possession of property from
        arbitrary encroachment—to minimize substantively unfair or mistaken
        deprivations of property[.]

  Fuentes v. Shevin, 407 U.S. 67, 80-81 (1972).

     The law in this circuit under Thompson v. General Motors Acceptance Corp. LLC,
  566 F.3d 699 (7th Cir. 2009), as reaffirmed and elaborated upon by Fulton, is that §

  362(a) automatically transfers the possessory interest from a creditor with lawful

  possession on the petition date to the debtor immediately when the petition is filed.

  Therefore, § 362(a) applies to deprive the creditor of a property interest without any

  determination beforehand that the deprivation is appropriate or fair.

     Due process, however, will “tolerate some exceptions to the general rule requir-

  ing predeprivation notice and hearing, but only in ‘extraordinary situations

  where some valid governmental interest is at stake that justifies postponing the
  hearing until after the event.’” James Daniel Good Real Prop., 510 U.S. at 53 (em-

                                            7
 Case 19-10450     Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41      Desc Main
                              Document     Page 9 of 21



phasis added). Such extraordinary cases are the exception, not the rule. For exam-

ple, a prompt post-deprivation hearing may satisfy due process when there is an

emergency or when a predeprivation hearing is completely infeasible. See Penn

Cent. Corp. v. U.S. R.R. Vest Corp., 955 F.2d 1158, 1161 (7th Cir. 1992); Zinermon,

494 U.S. at 132; see also Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663,

679 (1974) (predeprivation hearing infeasible where property is of a “sort that could

be removed to another jurisdiction, destroyed, or concealed, if advance warning of

confiscation were given[.]”). But even when there is a prompt postpedrevation hear-

ing, it must be accompanied by sufficient predeprivation procedural safeguards,

such as the requirement of a detailed affidavit that the party seeking the depriva-

tion is entitled to the property under the law and that a judge review the request

(rather than a clerk, or no one at all because it is automatic) and issue the depriva-

tion order. See Connecticut v. Doehr, 501 U.S. 1, 10 (1991).

   Because it is difficult to list the circumstances when a postdeprivation hearing

would satisfy due process, the Supreme Court provided a three factor analysis in

Mathews v. Eldridge, 424 U.S. 319 (1976) for “formulating—more accurately per-

haps, generating—exceptions to the requirement of predeprivation process.” Penn

Cent. Corp., 955 F.2d at 1163. The Mathews analysis is slightly different, however,
when the statute at issue enables one private party to take a property interest from

another private party by enlisting the power and force of the government, such as a

through prejudgment attachment. See Doehr, 501 U.S. at 10.              Under Fulton,

§ 362(a) is analogous to a prejudgment attachment statute.

   For cases where government action is used to transfer property rights from one

private party to another, the relevant inquiry is: (1) consideration of the property

interest that will be affected by the official action, that is, the deprivation; (2) the

risk of an erroneous deprivation through procedures used, and the probable value of
additional procedural safeguards; and (3) the interest of the private party seeking
                                           8
 Case 19-10450     Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41      Desc Main
                              Document     Page 10 of 21



the deprivation and transfer of rights to himself, with due regard for any ancillary

government interest in the procedures used and burden of additional safeguards.

Doehr, 501 U.S. at 11. In such cases, the process must also be closely scrutinized be-

cause the purpose of the constitutional protection is “to minimize substantively un-

fair or mistaken deprivations of property, a danger that is especially great when the

[government] seizes [property] simply upon the application of and for the benefit of

a private party,” Fuentes, 407 U.S. at 80-81, such as the Debtor here.

2.1.   The creditor or lienholder’s interest affected by the deprivation.

   The first inquiry is to consider the interest of the party that has its property in-

terest deprived. There can be little doubt that a creditor’s possessory interest in

property is an interest protected by constitutional due process. The Supreme Court

has held on many occasions that a possessory interest in personal property is pro-

tected by both the Fifth and Fourteenth Amendments, even if the deprivation of

possession is temporary or nonfinal. See Doehr, 501 U.S. at 12 (“temporary or par-

tial impairments to property rights that attachments, liens, and similar encum-

brances entail are sufficient to merit due process protection.”); Fuentes, 407 U.S. at

84; see also, Penn Cent. Corp., 955 F.2d at 1162; Saukstelis v. City of Chicago, 932

F.2d 1171, 1172 (7th Cir. 1991). Therefore, due process is required when the federal
judiciary is enlisted to strip away the valid possessory interest of one party in order

to hand it over to another. It is circuit law under Thompson and Fulton that this is

exactly what the Bankruptcy Code does immediately, and with no judicial involve-

ment, when a chapter 13 petition is filed.

   Additionally, the City’s property interest is even more substantial. The City’s in-

terest in the vehicle at issue is a possessory lien, of which possession is the essence.

See The Kalorama, 77 U.S. 204, 210 (1869); Nat'l Bank of Joliet v. Bergeron Cadil-
lac, Inc., 347 N.E.2d 874, 875 (Ill. App. 4th Dist. 1976), aff’d, 361 N.E.2d 1116 (Ill.


                                             9
 Case 19-10450      Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41    Desc Main
                               Document     Page 11 of 21



1977); Upgrade Corp. v. Michigan Carton Co., 410 N.E.2d 159, 161 (Ill. App. 1st

Dist. 1980); Twin Sewer & Water, Inc. v. Midwest Bank & Trust Co., 720 N.E.2d

636, 639-40 (Ill. App. 1st Dist. 1999); In re Boggan, 251 B.R. 95, 100 (B.A.P. 9th Cir.

2000). And even if as a matter of law some of the City’s lien rights in the property

are maintained after possession is lost, nothing stops a debtor from transferring,

destroying, or further encumbering the vehicle once the vehicle is out of the City’s

possession. There is also little to nothing that could stop the debtor from simply

abandoning the bankruptcy case once he has possession, causing the City to have

its possessory interest immediately and finally terminated. In fact, that is exactly

what has happened in countless cases, including cases involving schemes to file

fraudulent petitions to obtain impounded vehicles. E.g., Plea Agreements, United

States v. Rankins, et al, 17-cr-00778 (N.D. Ill. 2018) (Nos. 51, 53) (defendants filed

at least 39 fraudulent petitions presented to the City to secure release of impounded

vehicles).

   This lack of process also does not just affect the City. It strips possession from

any creditor that has a lawful possessory interest in property under state law on the

petition date, whether possession is coupled with a possessory lien or not. And it

strips that interest with absolutely none of the safeguards that have been held to
save other statutes that fail to provide a predeprivation hearing. See Doehr, 501

U.S. at 10 (some of those safeguards are “the requirement that a judge rather than

a clerk determine that there is a clear showing of entitlement [before deprivation

occurs, and] the necessity for a detailed affidavit.”).

   To enlist the aid of the federal judiciary in depriving a creditor of its possessory

interest (and to obtain what is in essence an order of mandatory injunction requir-

ing the creditor to relinquish its possessory interest immediately) the debtor merely

needs to file a naked bankruptcy petition with the clerk. No judicial discretion or
action is involved to determine whether the requirements for turnover under
                                            10
 Case 19-10450      Doc 55   Filed 07/15/19 Entered 07/15/19 12:21:41       Desc Main
                              Document     Page 12 of 21



§ 542(a) have been met (i.e., that the property may be used under § 363, adequate

protection is provided, and it is not of inconsequential value of benefit to the estate),

nor is a bond or any other type of protection provided for instances of mistaken dep-

rivation, destruction, or wholesale dissipation of the property after the debtor has

possession. Not even so much as an affidavit or declaration that the debtor has an

interest at all in the vehicle is required because the debtor has at least 14 days after

the petition date to file any schedules. See Fed. R. Bankr. P 1007(c). No prejudg-

ment attachment statute in the country disregards due process to such an extent as

to transfer possession of property merely by filing a case with the clerk (with no ju-

dicial involvement or any other safeguards against substantial abuse of the system

whatsoever).

   The City’s property interest in the vehicle is also substantially rooted in law en-

forcement. The City “has a strong interest in enforcing traffic ordinances for the

safety and convenience of the public. The enforcement is impossible if vehicle own-

ers can repeatedly ignore with impunity the sanctions imposed for violation of the

ordinances.” Grant, 594 F. Supp. at 1447; see also, In re Hicks, 582 B.R. at 6. The

City’s boot and impound program “provides an effective, and possibly the only feasi-

ble, means of forcing repeat violators to pay for or contest the tickets they have re-
ceived.” Grant, 594 F. Supp. at 1447. Providing individuals with a means of termi-

nating the City’s possessory interests and retrieving their vehicles without any pro-

cess to the City substantially impairs the City’s ability to enforce its traffic laws.

Further, a vehicle is property “of a sort that could be removed to another jurisdic-

tion, destroyed, or concealed” if possession is mistakenly given to the debtor when

the requirement of § 542(a) cannot be met and adequate protection not provided.

See Calero-Toledo, 416 U.S. at 679 (1974). Therefore, the harm to the City would

likely be irreparable once deprived of its possession.
   Ultimately, the City has a significant property interest in the vehicle, both be-
                                           11
 Case 19-10450     Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41       Desc Main
                              Document     Page 13 of 21



cause it has a possessory lien and because the City’s property interest is not merely

financial, but is a governmental interest substantially used to enforce the law.

2.2.   The risk of erroneous deprivation is enormous and value of a
       predeprivation hearing is overwhelming.

   The second factor is the risk that there will be an erroneous deprivation of prop-

erty rights, and whether there is value in additional procedural safeguards. Under

the § 542(a) of the Bankruptcy Code, the debtor is only entitled to turnover of prop-

erty that he may use under § 363 and that which is not of inconsequential value and

benefit to the estate. See 11 U.S.C. § 542(a). Under § 363(e) a creditor is entitled to

adequate protection of their property interests that the debtor proposes to use, or

the debtor should not be allowed to use it at all. See 11 U.S.C. § 363(e); see also,

United States v. Whiting Pools, Inc., 462 U.S. 198, 211-12 (1983) (secured creditor

“under § 363(e), remains entitled to adequate protection for its interests”). The

means of adequately protecting a possessory lienholder may be tricky, but that does

not mean that adequate protection does not need to be given. See City of Chicago v.

Kennedy, 2018 WL 2087453 (N.D. Ill. May 4, 2018), at *4.

   Adequate protection requires that the possessory lien be replaced with some-

thing of the indubitable equivalence (i.e., something which does not put the City in
a worse position). The Debtor in this case did not offer anything of the sort. He did

not try to meet the requirements of the Bankruptcy Code under § 542(a) to strip off

that interest (i.e., providing adequate protection). And this is the result that Fulton

held federal law provides for under § 362(a). Thus, in any case where adequate pro-

tection would be required there will be an erroneous deprivation. Thus, under this

version of the law, erroneous deprivation is the rule, not the exception.

   There is, therefore, significant value in requiring a predeprivation hearing. In

fact, in other circuits the law is different and a debtor has to bring suit against the
creditor under § 542(a) to obtain a turnover order. See In re Cowen, 849 F.3d 943,

                                          12
 Case 19-10450     Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41      Desc Main
                              Document     Page 14 of 21



951 (10th Cir. 2017); United States v. Inslaw, Inc., 932 F.2d 1467, 1474 (D.C. Cir.

1991). Before the turnover order is granted, the creditor may present defenses, such

as lack of adequate protection or that the property has no value or benefit to the es-

tate. This fixes the problem presented by this case, and the thousands of others,

where the debtor doesn’t even attempt to satisfy the requirements for turnover un-

der § 542(a) before demanding turnover. And the fact that other circuits require a

predeprivation hearing and process—as did this circuit, for over thirty years of

practice under the Code, until Thompson—shows that it is completely feasible. Re-

quiring a predeprivation hearing would remedy the substantial fraud that has oc-

curred in using the bankruptcy courts to obtain vehicles without any intent to pros-

ecute a bankruptcy case.

   The process in this circuit does facially allow for a postdeprivation hearing, by

granting the creditor the ability to seek to modify the stay on an emergency basis,

but in reality that is not much of an option at all. For the creditor to take advantage

of such a hearing it has to choose between two untenable options. First, the creditor

could hold on to the property until a hearing can be held on the motion to modify

the stay. However, taking that option means knowingly violating the law for every

second before the hearing is held. And if the creditor loses, then it is not just a mat-
ter of losing the determination as to whether the deprivation was correct, but opens

the creditor up to stay violation damages. It can hardly be said that a postdepriva-

tion hearing is provided when one has to break the law to take advantage of it. See

Ralph Brubaker, “Turnover, Adequate Protection and the Automatic Stay (Part II):

Who Is ‘Exercising Control’ Over What?” 33 No. 9 Bankruptcy Law Letter NL 1

(2013), at 5 (“any such emergency hearing ‘would come only after a period during

which the creditor is in contempt.’”).

   The other option is to surrender the property and then seek adequate protection.
But at that point the property is gone (sometime never to be found again) and if one
                                          13
    Case 19-10450   Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41    Desc Main
                               Document     Page 15 of 21



has a possessory lien, like the City does here, that lien and perfection of that lien

may also be gone. The Fulton court may have opined that this would not be a big

deal, but where the debtor simply does not prosecute the case, which happens all too

often, or will not comply with an adequate protection order, the vehicle is gone and

nothing can be done about it.2

     Ultimately, the federal government here could very easily and feasibly provide a

predeprivation hearing, which is what other circuit have held the text of the Bank-

ruptcy Code already requires, and the fact that there may be a postdeprivation

remedy, which there really isn’t, does not matter. See Zinermon, 494 U.S. at 132

(1990) (“In situations where the State feasibly can provide a predeprivation hearing

before taking property, it generally must do so regardless of the adequacy of a post-

deprivation tort remedy to compensate for the taking.”). As the Supreme Court apt-

ly observed with respect to denying a predeprivation hearing: “This Court has not

. . . embraced the general proposition that a wrong may be done if it can be undone.”

Fuentes, 407 U.S. at 81–82.

2.3.    The interests of the debtor and the government in immediately
        stripping the creditor of its property interest without process are
        minimal.

     The third consideration is the debtor’s interest in the deprivation as well as

those of the federal government in providing automatic ex parte deprivations imme-

diately upon the mere filing of a piece of paper with the bankruptcy clerk. Under

this factor, there must be an “exigent circumstance permitting postponing any

notice or hearing until after the [deprivation] is effected.” Doehr, 501 U.S. at 16

(emphasis added). General statements of the benefit will not suffice.


2 It must also be noted that this procedure imposes the burden on the creditor or
possessory lienholder to initiate the postdeprivation proceeding, and the filing of a
motion to modify the stay costs it $181. Thus, the creditor has to pay to have its
rights restored even though they should have never been taken in the first place.
                                          14
    Case 19-10450    Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41      Desc Main
                                Document     Page 16 of 21



     There is an argument that many debtors depend on their vehicles to get to and

  from places. And if the City, another secured creditor, or even a mechanic that

  worked on the vehicle but has not been paid, is allowed to maintain possession of

  that vehicle—even to maintain its valid lien—the debtor’s ability to get around will

  be impaired. But that is a far cry from exigent circumstance sufficient to deny those

  parties any process before the deprivation of their possessory interest occurs. Nearly

  every American could make that claim of need for a vehicle, and that cannot be the

  standard for depriving due process.

     The procedure to obtain turnover in other circuits provides for the debtor to ini-

  tiate an action against the creditor and the creditor to defend itself. If the debtor

  would like to speed up this process he may certain initiate a § 542 action as soon as

  the petition is filed and seek a preliminary injunction for turnover.

     The need of the government here is also minimal. As a rule, the need of the gov-

  ernment cannot be greater than that of the debtors. See Doehr, 501 U.S. at 16. And

  any additional burden on the government in providing a predeprivation hearing

  would be negligible because under Fulton it already provides the option for a post-

  deprivation hearing, although not a realistic one. See id. Shifting the hearing from

  after the deprivation to before the deprivation is not a burden. See id.
     Certainly debtors want their vehicles back as soon as possible, but that general

  benefit does not create an extraordinary case or constitute the exigent circumstanc-

  es required to deny the creditors and possessory lien holders of process before their

  interests are deprived. Section 362(a) as applied here is unconstitutional and there-

  fore void. The City cannot be sanctioned for failing to comply with an unconstitu-

  tional statute.

3. Section 106(a)(3) Codifies the Common Law that Municipalities are
   immune from punitive damages.

     The Debtor also seeks punitive damages, but those are not available against a

                                            15
 Case 19-10450     Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41     Desc Main
                              Document     Page 17 of 21



governmental unit, which the City unquestionably is. See 11 U.S.C. § 101(27). Sec-

tion 106(a)(3) expressly provides that an award of punitive damages my not be

granted against a “governmental units.” See 11 U.S.C. § 106(a)(6). This section is

simply the codification of that common law. While municipal corporations, like pri-

vate corporations, may sue and be sued like a natural person, the premise that a

“municipal corporation [is immune] from punitive damages at common law [is] not

open to serious question.” City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 259-

61 (1981). Therefore, the “general rule today is that no punitive damages are al-

lowed [against a municipality] unless expressly authorized by statute.” Id. at n.21.

And, Congress would have “specifically so provided had it wished to abolish the doc-

trine.” Id. at 263. See also, Landon v. Oswego Unit Sch. Dist. No. 308, 143 F. Supp.

2d 1011, 1012 (N.D. Ill. 2001) (“given this well established common law principle

that a municipality was immune from punitive damages, Congress would have spe-

cifically so provided had it wished to abolish the doctrine.”); Holly v. City of Naper-

ville, 571 F. Supp. 668, 673 (N.D. Ill. 1983) (specific language need to so show Con-

gress “intended to override the immunity from punitive damages which municipali-

ties had enjoyed at common law.”); Senne v. Vill. of Palatine, 2013 WL 68703, at *2

(N.D. Ill. Jan. 4, 2013) (“Consistent with the Supreme Court’s analysis, punitive
damages are unavailable against the Village under the DPPA unless the statute ex-

pressly abrogates the municipality’s immunity.”).

   The fact that § 362(k) authorizes punitive damages generally as part of the relief

given to a debtor for a violation of the stay cannot be taken to authorize punitive

damages against a municipality like the City. As the district court held in Senne,

“[t]hough the [statute] expressly references punitive damages, it is silent regarding

whether a municipality may be held liable for them. Such language cannot be con-

sidered express legislative authorization or a waiver of the well-settled common law
principle of municipal immunity from punitive damages.” 2013 WL 68703, at *3. In-
                                          16
 Case 19-10450     Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41     Desc Main
                              Document     Page 18 of 21



stead, to abrogate this immunity, the statute must speak directly to the question as

to whether punitive damages are available against a municipality, not just general-

ly. See United States v. Texas, 507 U.S. 529, 534 (1993). The Code does not expressly

provide that punitive damages may be awarded against a governmental unit, such

as the City. Therefore, even if § 106(a)(3) was deleted from the Code, the City would

still be immune from punitive damages. But in this instance, the Code tracks the

common law.

   The courts agree that the language of § 106(a)(3) is clear and unequivocally bars

punitive damages against a governmental unit for a stay violation. See In re Flynn,

185 B.R. 89, 93 (S.D. Ga. 1995); In re Griffin, 415 B.R. 64, 71 (Bankr. N.D.N.Y.

2009); In re Davis, 201 B.R. 835, 837-38 (Bankr. S.D. Ala. 1996); In re Duby, 451

B.R. 664, 678 (B.A.P. 1st Cir. 2011). This prohibition extends to counties, see Rosas

v. Monroe Cty. Tax Claim Bureau, 323 B.R. 893, 902 (Bankr. M.D. Pa. 2004), and

even cities that mistakenly enforce parking and traffic laws in violations of the stay,

see In re Odom, 571 B.R. 687, 698 (Bankr. E.D. Pa. 2017); In re Quiles Aviles, 532

B.R. 428, 440 (Bankr. D.P.R. 2015). The commentators also agree:

      This limitation on recovery is similar to the limitation on the waiver of
      the federal government’s sovereign immunity in the Federal Tort
      Claims Act and is consistent with traditional rules prohibiting
      the recovery of punitive damages from municipalities that are
      otherwise subject to suit. As the Supreme Court has explained with re-
      spect to municipalities, but with reasoning which is equally applicable
      to other governmental units, “an award of punitive damages … ‘pun-
      ishes’ only the taxpayers, who took no part in the commission of the
      tort … [and is] in effect a windfall to a fully compensated plaintiff… .
      Neither reason nor justice suggests that such retribution should be vis-
      ited upon the shoulders of blameless or unknowing taxpayers.”

S. Elizabeth Gibson, Congressional Response to Hoffman and Nordic Village:

Amended Section 106 and Sovereign Immunity, 69 Am. Bankr. L.J. 311, 331-32
(1995) (emphasis added). Therefore, punitive damages are not available. It is also


                                          17
    Case 19-10450    Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41      Desc Main
                                Document     Page 19 of 21



  worth noting that punitive damages follow only from egregious conduct, which cer-

  tainly did not occur here. Punitive damage should be denied on that ground too.

4. The Debtor has not plead an injury and any attorney’s fees are
   limited to $125 an hour if they can be shown.

     The Debtor also asks for damages, including punitive damages and attorney’s

  fees because he “has been significantly inconvenienced.” Motion, ¶ 19 [Dkt. No. 48].

  But the automatic stay “is financial in character; it is not protection of peace of

  mind.” Aiello v. Providian Fin. Corp., 239 F.3d 876, 879 (7th Cir. 2001). It, there-

  fore, only provides redress if the Debtor can prove a financial injury, not just incon-

  venience. Id. The Debtor has not pleaded any financial injury at all. Therefore, the

  motion should be denied.

     The Debtor also seeks attorney’s fees of $7,500, without any support for the

  number. Section 106(a)(3) again comes into play here. Under that sections attor-

  neys’ fees against a governmental unit are limited to that set by 28 U.S.C.

  § 2412(d)(2)(A), which provides such fees “shall not be awarded in excess of $125 per

  hour” except in unusual circumstances. For the court to award $7,500 the attorney

  would have to show he has worked 60 hours on this matter (60 x $120). But he has

  not even shown any time.

5. Any damages must be offset against the City’s claim.

     Finally, § 106(c) provides that any award of damages against a governmental

  unit must be offset against that entities’ claim against the estate. See 11 U.S.C. §

  106(c). And the language of § 106(c) is clear and unambiguous. As the Eighth Cir-

  cuit explained:

        Section 106[c] states that any claim against a governmental unit that
        is property of the estate “shall be offset” against an allowed claim or in-
        terest of the governmental unit. This mandatory language comports
        with the established principle that an award to a plaintiff on a claim is

                                            18
 Case 19-10450    Doc 55    Filed 07/15/19 Entered 07/15/19 12:21:41      Desc Main
                             Document     Page 20 of 21


      ordinarily offset against an award to the defendant on a counterclaim;
      a single judgment is entered for the excess, if any. Thus, the tax claim
      established by the IRS must initially be offset by the counterclaim of
      the estate. A contrary rule would not only violate the language of §
      106(b), but would contravene general principles of equity by requiring
      the governmental unit to pay the award to the debtor while being
      forced to attempt to recover its own claim through bankruptcy.

United States v. McPeck, 910 F.2d 509, 512 (8th Cir. 1990) (emphasis added). There-

fore, the Eighth Circuit held that an affirmative monetary award for stay violations

may only be imposed against a governmental unit after the government’s total

claim has been exhausted. See id. This reading also comports with the normal can-

ons of statutory construction: “when the word shall can reasonably be read as man-

datory, it ought to be so read.” A. Scalia & B. Garner, Reading Law: The Interpreta-

tion of Legal Texts, 114 (2012). The City is owed $3,660.50. That amount must be

setoff before any affirmative money judgment may be entered against it.

                               C ONCLUSION

   For all the reasons stated above, the City respectfully requests that this Court

deny the Debtor’s motion for damages in full.

                                                Respectfully submitted,

                                                Mark Flessner
                                                Corporation Counsel

                                                By: s/ David Paul Holtkamp
                                                David Paul Holtkamp
                                                Asst. Corp. Counsel Supervisor
                                                CITY OF CHICAGO,
                                                DEPARTMENT OF LAW
                                                Chicago City Hall
                                                121 N LaSalle St., Ste. 400
                                                Chicago, IL 60602
                                                312.744.6967
                                                David.Holtkamp2@cityofchicago.org


                                        19
 Case 19-10450     Doc 55   Filed 07/15/19 Entered 07/15/19 12:21:41    Desc Main
                             Document     Page 21 of 21




                            CERTIFICATE OF SERVICE

   I, David Paul Holtkamp, an attorney, hereby certify that on July 15, 2019, I

caused a copy of the attached Response to be served via the court’s electronic notic-

ing system for Registrants on those designated to receive such service as provided

on the attached Service List.



                                              /s/ David Paul Holtkamp



                                   SERVICE LIST
Registrants
(Via CM/ECF)


Richard G. Fonfrias on behalf of Debtor 1 Anthony Payne
flgbkcourtmail@gmail.com, rfonfri-
as2025@gmail.com;cn2gand@gmail.com,rfonfriasecfcourt@gmail.com,jennifer@myca
sesupport.com,bamse.lex@gmail.com,pd-law-
EGMvpYCskq@mycasemail.com,heath@casedriver.com,blake@casedriver.com
David Paul Holtkamp on behalf of Creditor City of Chicago, an Illinois Municipal
Corporation
David.Holtkamp2@cityofchicago.org, Chuck.King@cityofchicago.org
Cari A Kauffman on behalf of Creditor AMERICREDIT FINANCIAL SERVICES,
INC. d/b/a GM Financial
ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn
ecf@tvch13.net, ecfchi@gmail.com




                                         20
